DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The arguments and amendments filed 9/13/2022 have been received and fully considered.  Claims 13-24 are pending.  Claims 13, 16 and 24 are amended.  Claims 13-24 are now under consideration.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over DE10114179A1 (hereinafter ‘179 - provided by applicant with translation) in view of Mieth et al (US PG Pub. No. 2013/0091898).
Regarding claim 13:
	‘179 teaches a method of closed-loop control of combustion in a furnace (1) heated by a burner (3) having at least one oxygen lance (4), compromising: supplying fuel by a fuel feed (feed into 3) of the burner; and supplying oxygen at least partly through the at least one oxygen lance (feeds to 4), wherein the supplying the oxygen is in a stoichiometric range and sensing stoichiometry in a measurement (6 measures the O2 content which shows the oxygen ratio or the stoichiometry) of an offgas (6 is placed in the flue) from the furnace for determining if the oxygen supplied is within the desired range (See first paragraph of page 7).
	‘179 fails to disclose the oxygen is supplied at a speed of at least 100 m/s and the oxygen is supplied in a superstoichiometric range.
	Mieth teaches a melting furnace similar to ‘340 including delivering oxygen above 100 m/s (see paragraph 19).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘179 with the teachings of Mieth to include the oxygen delivered at high speed in order to mix the combustion gas with the oxygen to reduce NOx (see paragraph 17 of Mieth).
	Mieth teaches to operate a burner at superstoichiometric amounts of oxygen (see paragraph 27).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘340 with the teachings of Mieth to include superstoichiometric operation in order to ensure the post-combustion of carbon monoxide (see paragraph 27 of Mieth).

Regarding claim 14:
	‘179 modified above teaches the oxygen is at least partly supplied at a speed in the region of the speed of sound in oxygen of between 290 m/s and 320 m/s (see paragraph 19 of Mieth as modified above). 

Regarding claim 15:
	‘179 modified above teaches the burner comprises a plurality of the oxygen lances (two of 4) through which the oxygen is supplied.   

Regarding claim 16:
	‘179 modified above teaches actuating the oxygen supply under automatic closed-loop control via the offgas measurement (see last paragraph of page 6 and first paragraph of page 7 where the oxygen content is measured and is used to control/actuate the blowing in of oxygen). 

Regarding claim 17:
	‘179 modified above teaches comprising measuring a content of the oxygen in the offgas measurement (see last paragraph of page 6). 

Regarding claim 18:
	‘179 modified above teaches measuring a CO content and/or a content of other reaction gases in the offgas measurement (see first paragraph of page 7). 

Regarding claim 21:
	‘179 modified above teaches all of the above except manually actuating the oxygen supply, however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manually actuate the oxygen supply since this is a simple design choice. 

Regarding claim 22:
	‘179 modified above teaches the furnace (1) comprises a rotary drum furnace (1). 

Regarding claim 23:
	‘179 modfiied above teaches the furnace (1) melts contaminated aluminum scrap (see at least title and first paragraph of page 6). 

Regarding claim 24:
	‘179 modified above teaches a furnace (1) having closed-loop control of combustion in the furnace, comprising: a burner (3) having at least one oxygen lance (4), the burner configured to supply fuel via a fuel supply (supply for fuel), and the at least one oxygen lance configured to supply oxygen at a speed of at least 100 m/s through the at least one oxygen lance (see claim 13 addressed above); a sensor unit (6) for detection of a stoichiometry om a measurement of an offgas frim the furnace for producing a signal (see claim 13 addressed above); and a control unit (8) to adjust the oxygen supply responsive to a signal from the sensor unit such that an oxygen concentration supplied is within a superstoichiometric range (see page 6 last paragraph to page 7 first paragraph and claim 13 addressed above).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over DE10114179A1 in view of Mieth as applied to claim 13 above, and further in view of EP2843340A1 (hereinafter ‘340).
Regarding claims 19-20:
	‘179 teaches actuating the oxygen supply under automatic closed-loop via a measurement of the CO component (see page 7, first paragraph).
	‘179 fails to disclose CO component is measuring using a flame signal with a UV light sensor.
	‘340 teaches using a UV light sensor (130) to measure a flame signal to measure a CO component (see paragraphs 24-25).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘179 with the teachings of ‘340 to include using a UV light sensor to detect the CO component since this is an effective means to measure the CO component and is at least an art equivalent well known throughout the art to be interchangeable with whatever means ‘179 might have in place to measure the CO component.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762